Citation Nr: 1224841	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  09-03 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an inguinal hernia.  

2.  Whether new and material evidence has been received to reopen a claim for service connection for right shoulder dislocation.

3.  Entitlement to service connection for right shoulder dislocation. 

4.  Entitlement to service connection for a left forearm condition with paralysis of the left hand.

5.  Entitlement to service connection for a right ankle condition.

6.  Entitlement to service connection for chronic pain and arthritis of the bilateral shoulders and back.  

7.  Entitlement to a compensable evaluation for hemorrhoids.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Veteran was provided a Travel Board hearing in April 2011 before the undersigned.  A transcript of the testimony offered at this hearing has been associated with the record.  

The RO apparently reopened the claim for service connection of right shoulder dislocation and denied it on a de novo basis and considered this claimed disability along with the claim for service connection for chronic pain, arthritis, bilateral shoulders and back.  Nonetheless, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).

The issue of entitlement to a compensable evaluation for scar, stab wound, left arm has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action

The issues of whether new and material has been received to reopen a claim for service connection of an inguinal hernia, service connection for right shoulder dislocation, a right ankle condition, chronic pain and arthritis of bilateral shoulders and back, and an increased rating for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied the Veteran's claim of entitlement to service connection for right shoulder dislocation and the Veteran did not perfect an appeal of this determination within one year of being notified.

2.  The evidence received since the March 1999 rating decision is new and raises a reasonable possibility of substantiating the claim for service connection of right shoulder dislocation.

3.  It has not been shown by competent and probative evidence that the Veteran has a left forearm condition with paralysis of the left hand related to service.  


CONCLUSIONS OF LAW

1.  The March 1999 rating decision denying the Veteran's claim of entitlement to service connection for right shoulder dislocation is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  Since the March 1999 rating decision new and material evidence to reopen the claim for service connection of right shoulder dislocation has been received, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  A left forearm condition with paralysis of the left hand was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

With respect to the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder dislocation, considering the favorable outcome detailed below, VA's fulfillment of its duties under the VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006) need not be addressed at this time.

As to the claim for a left forearm condition with paralysis of the left hand, the Board notes that upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the Veteran pre-adjudication notice by letters dated in March 2006.

VA has obtained the Veteran's service treatment/personnel and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran a physical examination and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate to decide the claim for service connection of a left forearm condition with paralysis of the left hand.  Although the examination was not predicated upon a review of the claims file, the examiner considered the Veteran's complaints and symptoms and most saliently addressed whether the Veteran indeed has a disability manifested by a left forearm condition with paralysis of the left hand, which is the ultimate issue in the present case.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. 
§ 3.159(c)(4) (2011).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

New and Material Evidence - Right Shoulder Dislocation

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100 (2011).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2011).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In opening, the Board notes that the sixth issue listed on the cover page of this decision is characterized to include the Veteran's right shoulder dislocation, which was the subject of a March 1999 rating decision.  As service connection was previously denied, the Board must consider whether it should be reopened as a jurisdictional matter.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).
The Veteran's claim for service connection of right shoulder dislocation was denied in March 1999 because while the evidence demonstrated that the Veteran had one instance of treatment for his right shoulder in service, there was no indication of a recurrence or chronic disability at service discharge.  Post-service examination showed that he had a dislocated right shoulder but there was no medical evidence to link the current disability to service.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

The new evidence includes numerous medical records documenting that the Veteran suffers from chronic shoulder dislocation as wells arthritis in this shoulder.  Additionally, the Veteran testified that he dislocated his shoulders while  parachuting in service and that he has had problems with his shoulders ever since service.   

In this regard, the Board notes that the Veteran is competent to give evidence about what he experienced, and dislocating a shoulder is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  More recently, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  Furthermore, for the limited purpose of establishing whether new and material evidence has been submitted, the evidence, in this case, the Veteran's statements regarding continuity of symptomatology since service, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

With the Veteran's statements, there is now evidence that he has had problems with his shoulders ever since service.   This evidence, along with the other evidence showing a current right shoulder disability, is sufficient to reopen the claim as is raises a reasonable possibility of substantiating the claim of service connection.  See supra Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that 38 C.F.R. 
§ 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the claim is reopened.

Service Connection - Left Forearm Condition with Paralysis of the Left Hand.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he has a left forearm condition with partial paralysis of the left hand stemming from service.  He has related a history of being assaulted by with a knife in service.  A review of the service treatment records documents this incident occurring in June 1969 and that "[s]tab wound left forearm (tear of muscle)" and "[n]o artery or nerve involvement" was then assessed and treated with debridement and closure of the wound.  At separation, the only sequelae noted from this occurrence was the presence of scarring.  Otherwise, the upper extremities, musculoskeletal system, vascular system and neurologic system were normal upon clinical examination.  See June 1969 report of medical examination. 

In August 2008, the Veteran received a VA general medical examination.  The pertinent medical history reflected that peri-incisional numbness in regards to the forearm scar.  The Veteran complained of no other symptomatology.  

As noted above, the Veteran was provided a Board hearing in April 2011.  At the hearing, he explained how he came to receive the knife injury in service.  He also explained that he experienced pain and numbness at the site of the wound and in his arm.  

The Board acknowledges that the Veteran has submitted a photograph of his left arm scar that has yet to be considered by the RO in the first instance.  However, referral of this evidence is not necessary as the photograph is not relevant to anything other than scarring, which is not the subject of this appeal, i.e. a left forearm condition with paralysis of the left hand.  Accordingly, as it is not pertinent to the claim, the Board may proceed.  See 38 C.F.R. § 19.31(b)(1) (2011).

Entitlement to service connection a left forearm condition with paralysis of the left hand is not established.  A review of the service treatment records, the VA records, particularly the August 2008 VA examination report, and the Veteran's complaints, indicate that other than disability caused by scarring (for which service connection is in effect), there are no further sequelae manifested by paralysis of the left hand, for which service connection could be granted.  The Board certainly acknowledges the Veteran's lay assertions regarding manifestations of partial paralysis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  However, the Veteran's lay assertions are substantially outweighed by the service treatment records noting no arterial or nerve involvement and the August 2008 VA examination which showed no such findings.  In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the evidence preponderates against granting the claim and it must, therefore, be denied.  Gilbert, supra. 

In closing, the Board notes that it has referred a claim for a compensable evaluation for scar, stab wound, left arm, which is more in line with the benefit the Veteran seeks, i.e. an increased evaluation for his scar, as opposed to service connection for a new disability. 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for right shoulder dislocation and the claim is reopened; to this extent only is the appeal granted.

Entitlement to service connection for a left forearm condition with paralysis of the left hand is denied.


REMAND

In the aforementioned March 1999 rating decision, the RO also denied the Veteran's claim for service connection of an inguinal hernia on the grounds that the service treatment records were silent for such a condition.  He did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

The Board notes that a recent decision by the Court pertains to attempts to reopen claims subject to prior final denials.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court determined that the VCAA requires VA to notify a claimant of the evidence and information that is necessary to reopen the claim and that VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The Court also found that, in order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The RO has generally informed the Veteran of the standards to establish service connection, but has not provided the Veteran with notice of the new and material evidence standards.  It has not provided notice addressing the bases for the previous denial and describing what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Due to the failure to provide the Veteran with a letter which notified him of all the evidence and information that is necessary to reopen the claim for service connection for an inguinal hernia on appeal, the Board finds that this claim must be remanded to provide the Veteran with the required information.

As to the service connection claims, the Board notes that the Veteran was provided a VA examination in August 2008.  The examination report notes that the claims file was not reviewed in conjunction with the examination and does not address the etiology of any of the Veteran's claimed conditions, particularly a right ankle condition, a right shoulder condition, and chronic pain and arthritis of the bilateral shoulders and back.  It contains little history.  

A review of the Veteran's personnel records documents that he was awarded the Parachute Badge.  He contends that he incurred chronic disability of the right ankle, shoulders and neck in service.  A review of service treatment records notes complaints of pain in the right shoulder and right ankle in January 1968.  

At his Board hearing, the Veteran explained that he made numerous parachute jumps while in service.  He related a history of shoulder dislocation, ankle pain and neck/back pain in service and ever since.  This, in conjunction with the service treatment and personnel records indicates that the Veteran may have such disabilities attributable to service.  38 C.F.R. § 3.159(c)(4) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the August 2008 VA examination report was not based upon a review of the claims file, a fully elicited history from the Veteran, and did not address the etiology of his claimed conditions, the Board finds it to be inadequate for rating purposes.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  Therefore, on remand, the Veteran must be afforded a new examination to determine the nature and etiology of his service connection claims.  

As to the increased rating claim, the Veteran testified at this Board hearing that his hemorrhoids had worsened in severity and flared-up more frequently since his last VA examination.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, a new VA examination is in order. 

In closing, the Board notes that following the latest Supplemental Statement of the Case (SSOC), the Veteran submitted evidence in the form of photographs regarding his hemorrhoids.  He has not waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304(c) (2011).  As the claim for a compensable evaluation of hemorrhoids is remanded herein below without respect to this evidence, an SSOC will be issued following the development directed by the Board.  See 38 C.F.R. 
§ 19.31 (2011) (an SSOC will be furnished to the Veteran when additional pertinent evidence is received after a Statement of the Case has been issued).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to comply with Kent v. Nicholson, 20 Vet. App. 1 (2006), to include furnishing the Veteran with a letter informing him of the evidence and information that is necessary to reopen the claim for service connection of an inguinal hernia remanded herein and that also asks the Veteran to provide VA any evidence in his possession that might substantiate his claim.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any right ankle condition, right shoulder dislocation, and chronic pain and arthritis of the bilateral shoulders and back.  

The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence, noting that the Veteran was awarded the Parachute Badge and that he claims many of his conditions are related to his service as a paratrooper.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any right ankle condition, right shoulder dislocation, and chronic pain and arthritis of the bilateral shoulders and back is/are attributable to service, particularly the Veteran's reported service as a paratrooper versus any post-service injury or disease.  

In rendering the requested opinions, the examiner must specifically acknowledge and discuss the competent and credible lay evidence regarding the onset of the disabilities reported by the Veteran, as well as the competent and credible lay testimony regarding the continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that examination found inadequate where examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion). 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

3.  Schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected hemorrhoids.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.

The examiner must assess the severity of the Veteran's hemorrhoids, and include a discussion as to whether he has mild or moderate hemorrhoids, large hemorrhoids, thrombotic hemorrhoids, irreducible hemorrhoids, excessive redundant tissue, frequent recurrence, persistent bleeding with secondary anemia, or fissures.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the opportunity to respond thereto before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


